AUSTIN
~c.MAWW
,-FI QS"l"aL
        Honorable II.L. Rln8oII,Jr.
        County Aadftor
        Polk County
        Litiqston; Texar
                                   OplJAilmHo. 0-M
        Dear Sir!                  ml   ma   oh.




                 Your letter oi
       of thfr Dqmrtmont on the
       part a8 follon:




                          on Ko. O-601 thi8 Department held that tb
        oomdrrionerr~ Oonrfi00~14 not lagally transfer memey fma
        the Jury mnd into th6 @enera run& Wo snelera a copy ot
        thfs Opinfbn for rour someniana*~
    Ronorable t.         L. Hlnson, Jr., Pago 2


              In Opinion Eo. 04186 thia Department haM that
    the Commiaaloneras court oould not le~gally reirabume tlm
    Road and Bridge Fund from other available  oonnty fands In
    rhloh there was a eurpl!~. A oopy ai th;$ Opinion is MI-
    rlored.
                 In the ease of Carroll WI. WillIama, 202 8.W. 804,
    the Supme Court of Texas deilnlt~l hold tha$ the Jar7 l&14
    and other aonatitutional       fund8 thara I II doslgnsted    oarpoaed or
    runda raised by taxation       oould not be legally      tranar8rb      froa
    on8 to 8nothex. emd that art1010 16S0, Vernon*8 Annotated C1rl.l
    Statutea,    ham aaplloatlon     to epeolal  fund8 oraatod by Status@ an4
    was not l   pplloable  to oonatltutlonal     rland8. The 00wt wmt fur-
    ther an4 held In the Oarroll oasa that Seotion 0, Axtlole b ot
    the State Constitution       not only plaooQ a llmitatlon        on tbo a-
    mount ot taxes which m.i&ht be levied b any ooonty ior the pur-
    pa68    tbereln enumrated,      but alao 408 I gnatml and pleoed ,a lsai-
    tatlon on the amount to bo oxpandbd,. in that          tax68    a-aired ior
    one purfloaa, therein dorined oould not be lxpenUe6 ior any o$hsr
    purpoao.

                The Jury Fund, the Oaaeral Fuad, and tho Road ad    (’
    Brldgr mud are oonstltutlonal      rMd8. Therefore,  In via  or
    the holdlp& la the Carroll oa80 au_aras and the autharitiea
    ofted in the, above m8WOnod Ophhb%+t you am raapwttltll~
    ldri;re& that it ia the epin&m ot’tti& Apartment that tk
    6omniaalonera~   Oourt oannot legllf   trasr*r  monoj rroa the
    Jury Fund, to the Getlsral Fund or to the Road and BriUSe Fund,
    although there la a surplus in the fury FurA.
               It Is our tarther opinion that the or5sr br the
    comiaalonera~   ceurt as aentlonenl In your lsttsr quotd ahow
    i8 void  and 0r n0 6rre0t.
                   Trusting that tho foregain ml7         amtiers   your
    Inquiry,      w8 am
                                                  Your8    very *rally
                                 ,.
                                              ArnHHl?Y f.m??!mL OF TEXAS

&;,c$g’dL                                    Hy @w!h%ti*
            ,s::.,TV,!
                                                          hrdnll Wililamm
                                                                Amdstant